Order entered January 31, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00124-CV

  IN RE RSR CORPORATION AND QUEMETCO METALS LIMITED, INC., Relators

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 08-13797

                                            ORDER
                        Before Justices Moseley, Francis, and Fillmore

       The Court has before it relators’ petition for writ of mandamus. The Court requests that

real parties in interest and respondent file any responses by February 21, 2013.


                                                      /s/    JIM MOSELEY
                                                             PRESIDING JUSTICE